Citation Nr: 0735984	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-18 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for a rash on the back 
and shoulders.

2. Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that granted the veteran's claim of 
entitlement to service connection for PTSD with an evaluation 
of 50 percent, and denied the veteran's claim of entitlement 
to service connection for a rash on the back and shoulders.  
The veteran perfected a timely appeal of these determinations 
to the Board.

In a March 2006 rating decision, the RO granted the veteran 
an increased rating to 70 percent for PTSD.  Because a 
disability rating of 70 percent does not represent the 
maximum rating available for PTSD, the propriety of the 
initial rating remains an issue for appellate review, and the 
Board has identified this issue as listed on the cover page.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2006 letter, the veteran's VA readjustment 
counseling therapist indicated that the veteran was receiving 
Social Security Disability for his PTSD and physical 
ailments.  Social Security Administration (SSA) records have 
not been associated with the claims folder, and there is no 
indication in the record that the RO has attempted to obtain 
any such records.

Records from the SSA must be obtained, and appropriate 
consideration and weight must be given to them.  See 38 
C.F.R. § 3.159; see also Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Therefore, the instant case must be remanded in 
order to obtain any such outstanding SSA records.


Accordingly, the case is REMANDED for the following action:

1.	Contact SSA for the purpose of 
obtaining any records from that agency 
that pertain to the veteran's claims 
for disability benefits.  Any records 
so obtained should be associated with 
the veteran's VA claims folder.  All 
attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder, and 
the veteran should be accorded the 
opportunity to furnish such records 
directly to VA.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.










The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



